DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-17, and 19-21 are currently pending and have been considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of light sources disposed around each sides of the at least one tower pot, in a plan view, the plurality of light sources encircling the plurality of the HOF generators disposed in the at least one tower pot” as recited in new claim 21 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
New claim 21 recites “a plurality of light sources disposed around each sides of the at least one tower pot, in a plan view, the plurality of light sources encircling the plurality of the HOF generators disposed in the at least one tower pot.” This claim limitation was not described in the specification, or shown in the drawings, in such a way as to reasonably convey to one skilled in the relevant art that the art that the inventor or joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0120141 to Stolzfus et al. (“Stolzfus”) in view of U.S. Publication No. 20180242539 to Bhattacharya et al. (“Bhattacharya”). 
Regarding claim 1, Stolzfus teaches a vertical plant cultivation closed system comprising an enclosure that defines a growing space (FIG. 1; ¶ [0073] teaching greenhouse); at least one tower pot (1) within the growing space and fully enclosed by the enclosure (FIG. 1); and a plurality of humidifier or fog generators (HOF) (15, ¶ [0074]) positioned above the one or more plant root fix points (50) on opposing sides the at least one tower pot in a vertical direction (FIGS. 1 and 14, teaching two HOF generators (15) positioned above the plant root fix points on opposing sides two tower pots (1) in a vertical direction), the HOF generators being arranged to create and provide a nutrient atomized mist (¶ [0074]), wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (FIG. 1; ¶¶ [0073]-[0074]).
Stolzfus teaches an enclosure but it does not explicitly teach an enclosure comprising four side walls, an upper wall, and a lower wall that collectively define a growing space. Also, Stolzfus does not explicitly teach a separate environment control unit configured to control light, temperature, and air movement in the growing space. 
Bhattacharya teaches a vertical plant cultivation closed system comprising: an enclosure (20) comprising four side walls, an upper wall, and a lower wall that, collectively, define a growing space (FIG. 1; ¶ [0057]) and a separate environment control unit (50, 60), the environment control unit configured to control light, temperature, and air movement in-the growing space (¶¶ [0055]-[0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus so that the enclosure includes side walls, an upper wall, and a lower wall, as taught by Bhattacharya, in order to protect the plants from the outside environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus by further including the separate environmental control unit, as taught by Bhattacharya, in order to provide a better growing environment for the plants. 
Regarding claim 2, the combination of Stolzfus and Bhattacharya teaches every element of claim 1 as discussed above, and Stolzfus teaches the distance between one of the HOF generators is above the highest one of the plant root fix points in the at least one tower pot at a distance (FIGS. 1 and 14), but it does not explicitly teach the distance is 8-50 centimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed distance of 8-50 centimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination and position the HOF 8-50 centimeters from the highest plant root fix point, in order to provide an optimal amount of mist or fog to the plants.
Regarding claim 4, the combination of Stolzfus and Bhattacharya teaches every element of claim 1 as discussed above, and Stolzfus teaches the base of the tower pot is below a lowest one of the plant root fix points (FIGS. 1 and 14), but it does not explicitly teach the distance is 8-30 centimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a5 person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed distance of 8-30 centimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination and position the base of the tower pot 8-30 centimeters from the lowest plant root fix point, in order to provide an optimal draining of the excess nutrient solution from the tower pot. 
Regarding claim 5, the combination of Stolzfus and Bhattacharya teaches wherein the environment control unit is positioned outside the enclosure and connected to one or more light sources (Bhattacharya at 58, FIG. 1; ¶¶ [0055]-[0056]); and one or more sound sources within the enclosure (Bhattacharya at 78, FIG. 1; ¶ [0060]). 
Regarding claim 6, the combination of Stolzfus and Bhattacharya teaches wherein the at least one tower pot comprises any one or more of polyvinyl chloride, polyethylene, polypropylene, or stainless steel (Stolzfus at ¶ [0034]).
Regarding claim 7, the combination of Stolzfus and Bhattacharya teaches wherein the one or more plant root fix points are molded from stainless steel, polyvinyl, polyethylene, or polypropylene (Stolzfus at ¶ [0034]).
Regarding claim 8, the combination of Stolzfus and Bhattacharya teaches wherein each of the one or more plant root fix points comprises a hole that is circular or polygonal (Stolzfus at ¶ [0053]). The combination is silent on the dimension of the hole and thus it does not explicitly teach the diameter is 30-50 millimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed diameter of 30-50 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination and make the diameter of the hole 30-50 millimeters, in order to provide an optimal amount of mist or fog to the plants.
Regarding claim 9, the combination of Stolzfus and Bhattacharya teaches each and every element of claim 1 as discussed above, but it is silent on wherein a photosynthetic photon flux density of the at least one flower pot is 100-1000 micromoles per square meter per second. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 100-1000 micromoles per square meter per second. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination and make the photosynthetic photon flux density of the at least one flower pot is 100-1000 micromoles per square meter per second, in order to optimize the plant growth. 
Regarding claim 10, the combination of Stolzfus and Bhattacharya teaches one or more sound sources installed at each of the four side walls, upper wall, and lower wall (Bhattacharya at 76, FIG. 1; ¶ [0060]).
Regarding claim 11, the combination of Stolzfus and Bhattacharya teaches at least one air movement and temperature control unit, wherein the environment control unit controls the air movement and temperature control unit to move temperature-controlled air through the growing space (Bhattacharya at ¶ [0056] ).
Regarding claim 12, the combination of Stolzfus and Bhattacharya teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the environment control unit controls a temperature of the air to between 5-35 degrees Celsius.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 5-35 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination and make the temperature of the air between 5-35 degrees Celsius, in order to optimize the plant growth.
Regarding claim 13, the combination of Stolzfus and Bhattacharya teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the environmental control unit controls the rate of air movement between 0.5 and 3 meters per second.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 0.5 and 3 meters per second. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination and make the rate of air movement between 0.5 and 3 meters per second, in order to optimize the plant growth.
Regarding claim 14, the combination of Stolzfus and Bhattacharya e teaches each and every element of claim 1 as discussed above, and Bhattacharya teaches the control unit controls the amount of carbon dioxide in the air (¶ [0088]), but it does not explicitly teach wherein the environment control unit controls a mixture of the air to comprise 500-2000 micromoles of carbon dioxide per mole. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 500-2000 micromoles. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination and make a mixture of the air to comprise 500-2000 micromoles of carbon dioxide per mole, in order to optimize plant growth.
Regarding claim 16, Stolzfus teaches a vertical plant cultivation closed system comprising an enclosure that defines a growing space (FIG. 1; ¶ [0073] teaching greenhouse); at least one tower pot (1) within the growing space and fully enclosed by the enclosure (FIG. 1); and a plurality of humidifier or fog generators (HOF) (15, ¶ [0074]) positioned above the one or more plant root fix points (50) on opposing sides the at least one tower pot in a vertical direction (FIGS. 1 and 14, showing two HOF generators (15) positioned above the plant root fix points on opposing sides two tower pots (1) in a vertical direction), the HOF generators being arranged to create and provide a nutrient atomized mist (¶ [0074]), wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (FIG. 1; ¶¶ [0073]-[0074]).
Stolzfus teaches an enclosure but it does not explicitly teach an enclosure comprising four side walls, an upper wall, and a lower wall that collectively define a growing space; and a separate environment control unit configured to control light, temperature, and air movement in the growing space. Also, Stolzfus does not explicitly teach a sound control unit for creating sound signals for causing sound sources wired to sound control unit to produce sound known to be beneficial to plant growth, at least one sound source for introducing sound into a growing space, each sound source wired to the sound control unit, wherein the system is arranged to introduce sound into the growing space. 
Bhattacharya teaches a vertical plant cultivation closed system comprising: an enclosure (20) comprising four side walls, an upper wall, and a lower wall that, collectively, define a growing space (FIG. 1; ¶ [0057]) and a separate environment control unit (50, 60), the environment control unit configured to control light, temperature, and air movement in-the growing space (¶¶ [0055]-[0056]). Bhattacharya also teaches a sound control unit (76) for creating sound signals for causing sound sources wired to sound control unit to produce sound known to be beneficial to plant growth (¶ [0060]); and at least one sound source (76) for introducing sound into the growing space, each sound source wired to the sound control unit (¶ [0060]), wherein the system is arranged to introduce sound into the growing space, the sound known to be beneficial to plant growth (¶ [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus so that the enclosure includes side walls, an upper wall, and a lower wall, as taught by Bhattacharya, in order to protect the plants from the outside environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus by further including the separate environmental control unit and sound control unit with at least one sound source, as taught by Bhattacharya, in order to provide a better growing environment for the plants. 
Regarding claim 17, the combination of Stolzfus and Bhattacharya teaches wherein the sound introduced into the growing space comprises music (Bhattacharya  at ¶ [0060]).
Regarding claim 19, the combination of Stolzfus and Bhattacharya teaches wherein the sound sources are situated on at least one of the four side walls, upper wall, and lower wall (Bhattacharya  at FIG. 1; ¶ [0060]).
Regarding claim 20, the combination of Stolzfus and Bhattacharya teaches wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (Bhattacharya  at ¶¶ [0056]-[0057]).
Regarding claim 21, the combination of Stolzfus and Bhattacharya teaches a plurality of light sources disposed around each sides of the at least one tower pot, in a plan view, the plurality of light sources encircling the plurality of the HOF generators disposed in the at least one tower pot (Bhattacharya at ¶¶ [0055], teaching “an LED panel (52), which has multiple number of LEDs (58”)).
In case it is argued, however, that the combination of Stolzfus and Bhattacharya does not explicitly teach this claim limitation, then it is well settled that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, applicant has not shown patentable significance of disposing the plurality of light sources so that they encircle the plurality of the HOF generators disposed in the at least one tower pot. Rather, applicant’s disclosure fails to even show or mention light sources encircling the HOF generators. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination so that the plurality of light sources encircle the plurality of HOF generators, in order to better distribute the light to the plants. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stolzfus in view of Bhattacharya as applied to claim 1 above, in further view of U.S. Patent No. 5,136,804 to Rothem et al. (“Rothem”).
Regarding claim 3, the combination of Stolzfus and Bhattacharya teaches each and every element of claim 1 as discussed above, and Stolzfus teaches wherein at least one of the HOF generators generates nutrient atomized mist (¶ [0074]) but it does not explicitly teach wherein the HOF comprises an ultrasonic head. 
Rothem teaches a vertical plant cultivation closed system, including a HOF that comprises an ultrasonic head for generating nutrient atomized mist (Col. 2, lines 35-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Bhattacharya combination such that the HOF includes an ultrasonic head, as taught by Rothem, in order to optimize the amount of nutrient solution distributed to the plants.
The combination of Stolzfus, Bhattacharya, and Rothem is silent on the frequency of the ultrasonic head and thus does not explicitly teach the ultrasonic head produces a frequencies of 1-7 mega hertz. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 1-7 mega hertz. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus, Bhattacharya, and Rothem combination and make the frequency 1-7 mega hertz, in order to optimize the plant growth.
Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds of rejection.
In light of the claim amendments filed September 9, 2022, claims 1 and 16 are now rejected under 35 U.S.C. 103 as being unpatentable over Stolzfus and Bhattacharya. The combination of Stolzfus and Bhattacharya teaches each and every limitation of independent claims 1 and 16, including “a plurality of humidifier or fog generators (HOF) positioned above the one or more plant root fix points on opposing sides the at least one tower pot in a vertical direction.” FIGS. 1 and 14 of Stolzfus disclose two HOF generators (15) positioned above the plant root fix points on opposing sides two tower pots (1) in a vertical direction. 
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus so that the enclosure includes side walls, an upper wall, and a lower wall, as taught by Bhattacharya, in order to protect the plants from the outside environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus by further including the separate environmental control unit, as taught by Bhattacharya, in order to provide a better growing environment for the plants. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643